 [)EC(ISIONS OF NA lIONAl, I ABOR RELATIONS BOARI)Wickes Liumber, a I)ivision of The Wickes Corpora-tion, d/b/a [Home Lumber & Supply Company andTeamsters, Chauffeurs, Warehousemen andHelpers Local Union No. 533, affiliated with Inter-national Brotherhood of TIeamsters, Chauffeurs,Warehousemen and HIelpers of America. Cases 32CA 120 (formerlv 20 CA 12134) and 32 RK( 17(formerly 20 RC(' 13882)August 8, 1978DE('ISION. ORDER, AND I)IREC('IIONB3 MtiMBI:RS JI NKINS, MIV RPll AN\) RI )AI )i IOn March 22. 1978, Administrative I las JudgIeJerrold II. Shapiro issued the attached l)ecision inthis proceeding. IThereafter. Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational I.abor Relations Act, as amended, the Na-tional Ilabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' rec-ommendations. and conclusions ' of the Administra-tive l aw Judge to adopt his recommended O()rder.()R )E RPursuant to Section 10(c) of the National I aborRelations Act. as amended, the National .abhor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Iaaw Judge and herebyorders that Respondent, Wickes Lumber, a Divisionof the Wickes Corporation, db/ ha Home lIumber &Supply Company, Reno, Nevada. its officers, agents.successors, and assigns. shall take the action set forthin the said recommended Order.DIREC TIONIt is hereby directed that the Regional l)irector forRegion 32 shall, wvithin 10 days from the date of thisDecision, open and count the ballot cast by RichardManz in the election conducted in Case 32 RC 17on February 8, 1977, and prepare and cause to beserved on the parties a revised tall, of ballots. If therevised tally reveals that P'etitioner has receiveed amajority of the valid ballots cast, the Regional I)irec-tor shall issue a Certification of Representative.Hlowcver. if the revised tally shows that Petitionerhas not received a miajority of the valid ballots cast,the Regional Director shall set the election aside, dis-miss the petition, and vacate the proceedings.I 11, R.o ilei.nt hais exc 1tel d t,, crtlin Lrcdihdhilt findigs m.ade hb the-llhLnl" tlll c I .,. .lutidtgc It , h t ii hard's elahhshed poilcs not tio .er-llt1 AS '11xk 1tllalr t tl, i C I i, Jtlt i c i'C , t C llllt l% 1 ith respect to credbihdit?ll -1 th, 1c.ea. Iprcporldicr a c .of I ll , tlhe rcei.ant e',ience con\llnc.es usihiit r e ro cILlttl Trl, :ic 1 1I1TC HL .5TtC S tandard lrL 1 iali P-r dm s. Io a .91\I RB '44 195( i, Iid i188 I 2d 62 t( A 3 195i1 ) We have tcarefullsc Ili[td [h. ec,, idi ,d find ni bash, for reteroing hi, findingsR, t1l-delle llei .ih,i ext hc c.pl .Icd iwt, lllI. t1l the Adminlstraul: e l.;laPhlio to rC.hi i. 1I I lE/ g.C tI h, b allo ts a,t hs tiaip. Knudsn , aIndI ;tr ;,dM Re i'ondenlt .Licrts t tht cse chailleniges ere not prroperls be-1Ii. tihc \kdminlmritllXe la Jndve ili thiat hls reolutin oIf the challengesvl. il IhI tIIc of Cl iic lOtc L and Li Kitce tq i lrCilenti In this connecltinRc. ,piindcnlt i.lllltlll that the h sl fl ls I Ic e ,ha llne these ballt , that}l iish p I n. Klqil II,t I -I , .l toI d I i J crC nclot ctiplo\uees in the electiondlme had been ltstiallned h. the Reglilnall I)lrector prior to the consoll-idated heLiTtiglnaiSuch aI the ,\dmliilitri.tIIe I kin JudLe suslained Respondenl's chal-Inc, iito tihe. h.llots t.. l i, Ila.slip. ias.oo;,d ;inld Knudson and hence inthlc ;inatie if a.nN shoiulgi of pieludtce to Respondent in colnnectlrin lith[ti lS. ile. ict find it lnlitle esiarx t') palss ,n the exceptilon-c mre ir t itii it the ,dnnllsmtl.l ,t I.aw Judge's conclusion that the Inftr-.:rlltlmi nii illTTi B 1i t 111l iiffliia t oif iiteL xedri dispatcher Klim Peterlin'- I .twl aifCt O ti.t h Ce lt i i tile ic te We therefore find it unlletessari toI''- potr the .madnnlsh l lHt iof the affidaitI)ECISIONSTAII MI NT OF TIHE CnSEJI RRI I) H SIAPIRO. Administrative Law Judge: Thisconsolidated proceeding is based upon unfair labor prac-tice charges and a representation petition filed by theabove-named labor organization. The initial charge uponwhich the unfair labor practice proceeding is based wasfiled November 11. 1976. and was amended November 22,1976, cehruarv 18. 1977. March 10. 1977. and MaN 17,1977. The (;eneral C(ounsel of the National Labor Rela-tions Board. herein called the Board, by the Regional Di-rector of the Board, Region 32. issued an amended com-plaint in the unfair labor practice proceeding on October31, 1977, alleging that the above-named employer, hereincalled the Respondent. has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) and (3) of theNational l abor Relations Act. herein called the Act. Re-spondent filed a timely answer denying the commission ofthe alleged unfair labor practices.In the representation proceeding the Union filed a repre-sentation petition November 11, 1976, seeking an electionamong a unit of the Respondent's long-haul drivers. Pur-suant to a Decision and Direction of Election issued Janu-ary 11. 1977, by the Board's Regional Director, a secret-ballot election wxas conducted on February 8, 1977. Thetally of ballots shows that of the approximately 10 eligiblevoters. 3 cast ballots for and 3 cast ballots against theUnion. There were four challenged ballots sufficient to af-fect the results of the election. The Respondent and theUnion filed timely objections to the election. Thereafter,on June 7, 1977, and November 9, 1977, respectively, theRegional Director issued a "Supplemental Decision" andan "Amended Supplemental Decision and Order Consoli-dating Cases and Notice of Hearing on Objections andChallenges" which in substance dismissed the Respon-237 NLRB No. 54322 HOME LUMBER & SUPPIY CO.dent's objections in their entirety. dismissed part of theUnion's objections, ordered a hearing before an Adminis-trative Law Judge to resolve the four challenged ballotsand the Union's objections which had not been dismissed.and ordered that the hearing be consolidated with the un-fair labor practice proceeding involsed herein. Ihereafter.on November 15 and 16. 1977, and December 6. 1977. ahearing was held in this consolidated proceeding.Upon the entire record, from my observation of the de-meanor of the witnesses, and haing considered the post-hearing briefs, I make the following:FINDINGS OF F ,\( II IrHF BtISIMNSS o(r RiSP(NDI NTThe Respondent, Wickes L umber, a Division of theWickes Corporation. d 'bha }tome lumber & Suppl ('om-pany. is a Delaware corporation with an office and place ofbusiness in Reno. Nevada, where it is engaged in the retailand nonretail sale of lumber products. During its past cal-endar year Respondent received over $500.000 in gross rev-enues and sold and delivered goods Ialued in excess of$50,000 directly to customers located outside the State ofNevada.Respondent admits, and I find. that it is an emploverengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11 THE LABOR ORCGANIZ\IlON INkOI iFDTeamsters, Chauffeurs, Warehousemen and Helpers Lo-cal Union No. 533, affiliated with International Brother-hood of Teamsters. Chauffeurs, Warehousemen andHelpers of America, herein called the * nion, is admittedlya labor organization within the meaning of Section 2t5) ofthe Act.III THF Al I EGFD t NIF-R lA BOR PRA( I( ISA. The IssuesThe essential questions presented in the unfair laborpractice case are whether Respondent laid off nine long-haul drivers because of their union activities.'threatenedemployees with a loss of their employment if the) support-ed the Union, told an employee that the long-haul driershad been laid off because of their union activities, interro-gated employees about their union sympathies, dischargedlong-haul driver Richard Manz because of his union activi-ties and/or because he gave testimony for the Union in therepesentation case, discriminated against long-haul driversLewis Cunningham and Paul Ramos in their work assign-ments because they supported the Ulnion,2and, if Respon-The ct)mplainl alleges Ihal Responidelr alisoi idltled the .Mi h? rclflu4ligto reinstate one nf the nine laiid-ff eniplosees .ack llalshp, behc.ite of hi,unifon atrtllhes Al the starl of the lle.lrine I orannled the (ilcne.l ( ,otlletIIunopposed motlionl I(l dlslliss this allegation bah ed tl}'..ll 11tC (ienieral (Cotlll-sel's representaliton that his Itlal plep.ar.ation had rckealcd thati Resp ldt. iin facl had offered HiItslip reintinte init oi oir a.hb u I)c. elbct be I 1- 7dent engaged in some or all of these alleged unfair laborpractices. is Respondent obligated to remedy its miscon-duct by recognizing and bargaining with the Union as itslong-haul drivers' exclusive bargaining representative.B. The SerringRespondent sells lumber and related products at itsplace of business located in Reno. Nevada. The group ofemployees employed in the Reno facility who are involvedin this proceeding are the long-haul drivers.The parties stipulated that on November 3, 1976.' Re-spondent emplox ed 13 long-haul drivers. It is also undis-puted that on November 2 nine of them signed cards stat-ing the card signers authorized the Union to representthem in collective-bargaining negotiations. The same eve-ning long-haul driver Young. who earlier that day was so-licited to sign a union card but had refused, phoned Re-spondent's sales manager. Thomas Davis. at his home and.in substance, informed Davis that another long-haul driverhad solicited him to sign a card for the Union whichYouing had refused to do and that union cards were beingcirculated around the Compans's yard for the other long-haul drivers' signatures.4The next day. November 3. Re-spondent laid off 9 of its 13 long-haul drivers, the ones whohad signed union cards. The names of these employees areas follows: L ewis Cunningham. Richard Eastwood., JackHayslip. led Knudson. John Oberholzer. Richard Manz,Paul Ramos. Robert Rogers, and Howard Zumbaugh.On November I I the Union in Case 20- RC 13882 fileda petition swith the Board's Regional Director seeking arepresentation election among the Respondent's long-hauldrivers. On December 13 the Regional Director conducteda hearing in this matter. One of the witnesses who testifiedfor the IUnion was long-haul driver Richard Manz. He wasdischarged 2 days later. A secret-ballot election in a unit oflong-haul drivers was held under the Regional Director'ssupervision February 8. 1977. which resulted in a tie votewith four challenged ballots being determinative.(. T/hc Indcpentlnr I iolattriot of Sectionl 8(a)(1)i. Conduct attributed to Thomas DavisCunningham, a long-haul driver. testified that approxi-mately 4 davs before the February 8. 1977, representationelection he accompanied Sales Manager Davis 6 on busi-I he com plaintI .II I C al ico, imilar kIIalufl dsrlillnallon again st Mar-Jili Brt, it .ItI i lletge, l¢i .,l di,Lritlllllirl .igalIlnSt I ei.ls ( nlnntingh.all andtl';li Rairlo n ct onnechttie n t lI h Iheir pa.rking prlxlt ees In his potl-hearirngbrief the (eltere. l ( ouninel itkn'leda, )h;al Ithe record dores nolt supptortIhesc alleg;lion-s arid reqLrelsi thait Ihe! be dismissed I shall recommendihat Ihesc p.irtrtio.s if the comiipll.it be d:it.,ssed.nt:nie.. othertl e rtated lIl idates herein refer air 19704Bsed pI"' l t i ornipsec if tIle te,rlnlolilxn f D[)als nd "'oung I find itlintIleciesar Ii the rlehluilhn f .illn, f Ihe t~sue. herein to decide ' hetheras liong-haul drtver ( tinningh mrn testifed. ' Oung Inforlned l)a'is about the[I Ion'i o ir twnd ilah l]n calllllpi gill ie he afiernoo rilil on Nossember 2 rtlh-er lh.lri the C\clrlligI reco.ltlzc thefre is i. dlisptie ibhtllt hether [i alv, d ta l s Iild t ff If aI iri the pin for The rel,,lls s.et forth helovi Ihait alsoos d ais Iaid offt[).tAIs 1i h I t1l.le1 .If IiIC ( OlrlpIll IsI" III IItt Irtl ckilie oPeiilpet rl and IsilIIltt ll e i tI .t Wlls t. tlt stIJlp.n[l r lid ill .Igenrt of Respitldclit323 I)F.( ISIONS OF NATIONAL LABOR RELATIONS BOARDness to one of the Company's lots where the drivers parktheir trucks, at which time Davis told Cunningham he hadheard rumors that if the Union were voted in, Wickes. Re-spondent's parent corporation. would probably sell thetrucks or transfer the trucks to California.Ramos, a long-haul driver, testified that on January 15.1977, Davis stopped him as he was leaving the companyoffice and asked why Ramos and the other drivers hadsigned union cards. Ramos explained to Davis why thedrivers, including Ramos. had signed union cards. Davisreplied, according to Ramos, that if the U[nion succeededin getting into Respondent that Respondent could sell itstrucks.Davis did not specifically testifv about the aforesaidconversations. Rather he generally denied interrogatinglong-haul drivers about their union sympathies or that hewarned them that Respondent would go out of business orsell its trucks if the Union succeeded in its organizationalcampaign.In presenting the above-described testimonyC('unningham's and Ramos' demeanor impressed me favor-ahly. On the other hand, when Davis voiced his generaldenials and when he otherwise testified. I was not im-pressed by his demeanor. Cunningham and Ramos gavetheir evidence with an air of candor and sincerity. swhereasl)avis not only failed to address himself to the specific con-versations, but in making his general denials was not aconvincing witness. In crediting Cunningham and Ramosover Davis. I have also considered the following factors:Cunninghamr at the time he testified was working underDavis' supervision and gave his testimony in l)avis' pres-ence: ('unningham's and Ramos' testimonv is mutuallscorroborative insofar as they each testified that l)avis indi-cated that a union election victory could result in the saleof the long-haul trucks; there was nothing in Ranmos' andCunningham's description of Davis' remarks to suggestthat their testimony was fabricated. Also, in creditingCunningham's and Ramos' testimony. I have consideredthat each has a financial interest in the outcome of thisproceeding and that later on in this D)ecision, in the case ofCunningham. I have discredited other portions of his testi-mony.Nonetheless, recognizing that I ani not an infallibleobserver and that perhaps the significance of demeanor.like beaiuts. is in the eve of the beholder. I credit (Cunning-ham and Ramos for the reasons set forth above. particu-larlv because they impressed me as candid and sincere skit-nesses when they gave their aforesaid testimony shereas.in voicing his general denials, Dav is did not inmpress me inmanner and demeanor as being a credible witness.Based upon the foregoing I find that on approximatelNIehbruar 4. 1977, Sales Manager Davis warned long-hauldriver (Cunningham that if the long-haul drivers voted forthe 1:nion. Respondent would probahbl sell its trucks ortransfer its trucks to California. I ikewsise. I further findthat on January 15. 1977. Davis warned long-haul driverRamos that if the Union succeeded in organizing the long-haul drivers that Respondent could sell its trucks. Thesestatements constitute a veiled threat that Respondentwould discontinue its long-haul trucking operation, thuscausing the long-haul drivers' termination. if the'N voted iilthe scheduled representation election for the I nioln. It is athreat to take action solely within the power of Respondentand obviously was not based upon any economic pre-diction, and was calculated to interfere with, restrain, andcoerce the long-haul drivers from exercising their statutoryright to support the Union. By engaging in this conduct, Ifind, Respondent violated Section 8(a)(1) of the Act.I also find that on January 15, 1977, Davis asked long-haul driver Ramos why Ramos and the other long-hauldrivers had signed union cards. This interrogation placedRamos in the position of having to involuntarily reveal hisfeelings and attitude toward union representation. It tookplace in the context of Davis' contemporaneous illegalthreat that Ramos and the other long-haul drivers wouldbe terminated if they supported the Union. In addition, theinteirogation had no legitimate purpose, nor was Ramosgien any assurances against reprisals but instead wasthreatened with termination if he continued to support theUnion. In the light of all of these circumstances, I findRespondent violated Section 8(a)(1) of the Act by Davis'interrogation of employee Ramos about his union sympa-thies. See CBS Records Division of CBS, Inc., 223 NLRB709 (1976).2. Conduct attributed to Raymond RassbachC(unningham, one of the long-haul drivers who was laidoff herein, returned to work on or about November 16.( unningham testified that on Friday, November 19. afterwork. while making a purchase in the store located directlyacross from Respondent's premises he had a brief conver-sation with Cabinet Shop Manager Rassbach 7 in the pres-ence of the store owner. Rassbach, according to Cunning-ham, made the follow ing statement: "I finally got thescoop on why you guys got laid off ...lilt's because yousigned them union cards." When Cunningham stated hehad been recalled to work, Rassbach replied, "They musthas e found out 'ou lwas not involved in it."On direct examination. Rassbach denied having a con-versation with Cunningham on November 19 or that hehad made a statement to Cunningham on that date aboutthe la' off of the long-haul drivers. On cross-examination,he admitted he had a conversation with Cunningham in thestore, but that it took place about 2 weeks before Novem-ber 19. And. when asked what he said to Cunningham, hetestified: "I believe. at that time, I might have asked ...Cunningham what the situation was with the truck driv-ers" "1 think I asked [Cunningham] what's going on withthe truck drivers because there was talk running around the';ard and I w.as kind of curious. [Cunningham] replied andtold me that he just got in and he did not know anythingabout it ... I asked [Cunningham] if he heard what wasgoing on sith the truck drivers. There was a possibilitythat there was talk going around the place. I was curi-ous. 1I asked [Cunningham] what in the world's happen-ing or lhat's going on ..I didn't say that I knew any-tlhing about a layoff or an thing because I didn't, but Iknew something was happening." The reason RassbachRik.lclhll L -l th rwC ili.ll l i f R ipondentCs cabinet shrp and is admitted-[ .t i pctl l ,i -l.l , ,nld .i liive11 or Respondent. lte h1t, e'en enplot -cL iliit[! }It utpci lTI tlotlt t h {le ark long-haul divers324 HOME LUMBER & SUPPLY CO.testified he had concluded "something was happening"was "there was talk in the yard that the trucks werestopped. I mean I know that they' were not working be-cause the trucks were not rolling. They sit right out beyondmy window there." And, when asked whether he discussedwith Cunningham the fact that the trucks were not movingand what was happening to the long-haul drivers. Rass-bach testified: "It's possible that could have come out. It'sbeen so long ago. I didn't even remember the incident tillsomebody brought it up."Based upon the foregoing I find that on November 19Respondent, through Cabinet Shop Manager Rassbach. in-formed long-haul driver Cunningham that Cunninghamand the other long-haul drivers had been laid off becausethey signed union cards.8This statement was calculated torestrain and coerce Cunningham from supporting theUnion. By engaging in this conduct. Respondent violatedSection 8(a)(l) of the Act.3. Conduct attributed to Dik BuxtonOn February 8, 1977. long haul driver Cunningham act-ed as the union's observer at the representation electionheld that day. The credible and undenied testimon' ofCunningham is that on February 8, after the election. ChiefMechanic Buxton 9 spoke to Cunningham in the presenceof two other employees and asked whether Cunninghamhad changed his vote. Cunningham answered in the nega-tive.The law is settled that postelection inquiries into themanner in which an employee has voted in a Board-con-ducted representation election is an illegal intrusion uponthe privacy of the voting process. N..I..RB. v. I.ouianlaManufacturing Companv. 374 F.2d 696. 701 (C.A. 8. 1967).This is especially true in the instant situation whereBuxton's interrogation of Cunningham occurred in thecontext of Respondent's unfair labor practices. Accord-ingly, I find that Respondent on Februar, 8. 1977. violatedSection 8(a)(1) of the Act by interrogating (Cunninghamabout how he voted in the Board-conducted representationelection.In concluding that Buxton illegally interrogated Cun-ningham I have considered that the amended complaintdid not date this violation as having taken place on Febru-ary 8, 1977, rather it alleged it took place "on or aboutI reach hi, concluslion on ite basis of ll\ ohserxsi.ion f the dei c,ii lotiof Cunningham and Rassbh;h shile itetifini ( unrllngh.nil .xho. as ell)plosed hs Respondent when he testified. ga< hia , letinion' \ in i sir.ihliff-ward manner with an air of candor iand SInLerlli. In his b;asitlng anid dcmeaner Rassbach did noit nipre,,s nic a a sincere it.lie.s tSircxC[ histestilnon Awas not gi;en in a collincling minlner. ralther. he saicluIi. anidevasivels testified. " helieve I mnght ha'e asked [( unlninlghlmlll , "think I asked lCunnimirhaml.' Also Rissbhah'is lestlinin rlins [.ile irl thaiI am skeptlcal Ihat Raisshbach. a member of superiolin. aiier hcersi'in thatthe ('ompan.'s long haul trucks were .out o)f i.1,ni/ilsslnl. , ,ulrd not ]li.'esalisfied hi, curiosii, about the fiiater hb quesiinini olne ic h i fillk.superslsors ,ho had personal knlt, sIedigc of this uhbleit,. rather th. ilt lltnuntil the end of the workdas and Ihen quectlonlng ( uinnilgh.lil In .hTlL.l_so general "what In the Aorld's happening or wh.iat's ,izI .on" i 1:t tpreclude Ihe possibilhit of air inl elli*cnil c.0n reat.ii.nBuxton is adtmttedls .1 stitLlor- superxssor .ind ai i icin i f Rg.c t ,,dent iHe exercises jOlit isLlIpersIl- .l 'i.t 1Cr the I0.ll i hll rl ls 0 .tili SStACManaiger DI)aliDecember 6. 1976." In my, opinion the variation betweenthe date on which the unfair labor practice actually oc-curred and the approximate date on which it was alleged tohave occurred is not substantial enough so as to have mis-lead Respondent. so that Respondent did not present eit-dence to controsert Cunningham's testimony which, Inote, was not objected to by Respondent. In m, view thefinding that Buxton illegalls interrogated Cunningham onFebruary 8, 1977, was "fairl, comprehended in the lan-guage of the complaint.." '.I..R.B. v. Scenic Sportsiear.475 F.2d 1227 (C.A. 6. 1973).4. Conduct attributed to }Hector FelicianoCunningham testified that in December while workingin the compan,'s sard he overheard Work in I Forem.anFelliciano, mi who was standing 4 feet awai from wkher eCunningham was working, talking to two yard emplosees.Cunningham testified Feliciano told them that "if the_ gotany wild ideas [about voting for the I'llioln] the same thinywould happen to them that happened to [the line driisersl."Cunningham did not place this remark in its context, nordid he describe the remainder of the conersitonm. I-elicl-ano specifically denied making these remarks.I shall recommend that the portion of the complaintwhich is based upon Cunningham's aforesaid testimony bedismissed. I hase reached this conclusion on the basis ofthe demeanor of both witnesses while testifying. Felicianoimpressed me as the more trustworthy witness.' Moreover.David Boneck, one of the employees to whom Felicianowas allegedly directing the remarks overheard by Cunning-ham, was not called as a corroborating witiness eventhough he testified for the General Counsel in support ofanother allegation.5. Conduct attributed to Robert QuiglesOn l ebruarv 7, 1977. after working hours. representa-tives of Respondent met with its yard employees for thepurpose of dissuading them from supporting the I eamstersunion. During the meeting Respondent's representativesmade it quite plain to the employees that Respondent wasopposed to union representation and would oppose it usingeser, lawful aind proper means at its disposal. The com-plaiint alleges that during this meeting Robert Quigley, thedirector of industrial relations for Respondent's parent cor-poration, who is admittedly an agent of Respondent.threatened emploees with discharge if they supported theUnion.David Boneck. a yard employee. testified that the spokes-persons for Respondent at this meeting were [)irector ofIndustrial Relations Quigles and Robert Kierdorf. the mnil-ager of industrial relations for Respondent's parent corpor.i-tion, who is admittedly an agent of Respondent 3BoneckI it c ntill' t f.or.orkiii ftroltlli , he siupcrises Respondetl ts al drt-ircrF 1 1a d lift dip Crs : 111d ,s .adiittedll .1 mltll r super\ l, r .mid ain iieCilt iofRe pondcntrr.i arhter I tredelt'd ( iillllgilltH l' u C lstill l I/ corille i w f sill t Co.lliCri ,l11 .i hie ,lsil Sailes i.n ger I),. u. nd ('binetl Shop Manteier Ras'-irlh II--u-ccr Tegardl.e the iltrill ..rils ristilon I tnl of the eliloil.rl tillt1 i tcllolr V.,I, e i lt.r. l' hilc gic ltflrcs I)E (ISIONS OF NATIONAL LABOR RELATIONS BOAR[)further testified that Quiglev and Kierdorf each told theemployees that if they supported the Union thec eventuallywould be "phased out" and if they engaged in a strike theywould be replaced and "eventualls the', would be phasedout.Kierdorf specifically denied that the aforesaid commentswere voiced by himself or Quiglex or by ans company rep-resentative who attended this meeting. Moreover, he tcsti-fied that Quigley was not present. but was several hundredmiles away in Modesto, California. 2 and another companyrepresentative read a prepared speech to the employeesverbatim. Ihe text of the speech, which is in evidence. doesnot contain the remarks which Boneck attributed to Quig-ley and Kierdorf. Boneck was unable to give a phssicaldescription of Quigley. lie testified that the onls time hchad ever observed Quiglev was at this meeting.I shall recommend that this portion of the complaintwhich is based upon Boneck's testimony be dismissed. Ihave reached this conclusion on the basis of my observa-tions of the demeanor of both witnesses while testifying.Kierdorf impressed me as the more trustworthy witness.1). Ihe I ioll Sion of Secion 8(a)(3) anl (I) of the A c4I. The alleged discriminatory layoffsOn November 2, nine of Respondent's long-haul driverssigned cards designating the Union as their collective-bar-gaining representative. The same evening Respondent.which was opposed to union representation for its employ-ees,13learned the Union had commenced an organizationalcampaign among its long-haul drivers and was solicitingthem to sign union cards. I ess than 24 hours later on No-vember 3. Respondent laid off the nine drivers who hadsigned union cards.14The four who did not sign cards werenot laid off. The layoffs. which took place in the middle ofRespondent's workweek. were effected abruptly with noadvance warning. Thereafter, on November 19. (CabinetShop Manager Rassbach, in violation of Section 8(a)( I ) ofthe Act, told long-haul driver Cunningham that the reasonfor the layoffs was that the long-haul drivers had signedunion cards. Also, Sales Manager Davis, following long-haul drivers Cunningham's and Ramos' return from layoff.violated Section 8(a)( 1) of the Act. by warning them that ifthe long-haul drivers voted for the Union in the scheduledrepresentation election that the long-haul drivers would beterminated.1 t his lestiltioi s as coirroborated hs ; h l l i , l.I h hic i ll. I e I Cs that altI ehIuairsy 7. 19t77, Qulglec was registered in I Modeto. ('aliforitia. hotclIthe prepared speech uhich a rcpr<eseilUie ,,t RCspiii tlcrl leld iiII ebruatr 7, 1977. to Ihe sard eimplo)ees establihhes thait Respondentls n in-agenment was opposed to union represenltllion fosr its cnplhsveesIn concluding that Richalrd a,;lsl;.od, i,ho had been on a; mediilleave of lbhsence since )ctober 23. a, Ia mCldcd ,inlmllig IhilSc laid oilf I haxicrelied upon the olloililng factor: (I) SUles Mlaa ge 1)1isavs nit illx tc'stticdtlitl Fa lwrood w;is itiluded ailtltiig tihe etiplo) es I hI,, ici c laid 1 ii (2 1 i;described nlri, the driciTs laid off hctUiillt Iele laid , ff supposedl hbe:ltusctheir trucks "aere remnsed frin opetl;ioll fo, Ic);ails. AdilttcdlttlEt.asstiood's truck .ias remioved fr1oi)l OpeC tii its tilltaieot.s.ls i.V,11 thieoiher trucks a;ld (3) on m Norelhribe I1 Siilc s SMa;fiicl I);\i , s ,ote iIwood that he had an oppoitunluti "t return Iro1n listxiff I tesc sircul-istarnces taiken in their entlrets estabhsl tl;lhat R pollindnt oi1 i ;h ifit N,-eribher 3 chianged I.iastsood s sialus lionll Thoat of i till ll see xiho sNi;tmlpls )n Iedicail Icae ,f .absence t) that of a ard ol I:loteIn the light of these facts particularly Respondent'shostility toward union representation manifested by the il-legal statements of Rassbach and Davis. the timing of thela, offs coming hard on the heels of the signing of the unioncards, and the fact that all those who signed union cardswere laid off whereas those who did not were not laid off-it is clear that the General Counsel has established a primaAgo ie showing that Respondent laid off the long-haul driv-ers because of their organizational activity and Respon-dent's desire to discourage this activity at the outset.In defending aginst the General Counsel's prima faciecase. Respondent takes the position, "[t]he reason for thetemporary layoff of November 3, 1976.... was to con-duct safety and mechanical checks on equipment not pre-viously evaluated by Chief Mechanic Buxton" (Br. p. 42).In support of its defense, Respondent called two witnesses,General Manager Winston Logan and Sales ManagerThomas Davis. Their testimony is as follows.I ogan testified that on Thursday, October 28. Chief Me-chanic I)ik Buxton initiated the following conversationwith him:Buxton said he realized that we had a problem whenhe came to work for us as far as getting all the equip-ment back into complete service and full service, but itwas continually getting worse instead of better."5Hewas very upset and very concerned about his position...lie said: I don't know if I should quit now or hesavs: If I should try to hire some more people, or whatI should do.I [referring to Logan] told [Buxton] I would thinkabout it.[he next morning, Friday, October 29, Logan, who lefttown for the weekend that afternoon, testified that beforeleaving he instructed Buxton as follows: "[I told Buxton] asfar as I was concerned, if it would relieve him at all, parkall of the equipment, trucks and lifts, anything that he wasconcerned about on safety or additional expense. Just topark them and go through them one at a time until he wassatisfied that he had taken care of every detail that wasrequired." The same day, Logan further testified, he toldSales Manager Davis that he had given Buxton permissionto remove all of the long-haul trucks and equipment andlift trucks from operations which Buxton felt were neces-sary and that Buxton was authorized not to place thisequipment back into operation until Buxton was satisfiedthat it was in good working condition. Logan specificallytestified that it was Buxton who decided which trucks wereto remain in operation and which ones were to be removedfrom operation for repairs. Davis' testimony was not con-sistent with Logan's. Davis testified Logan personallyspoke to him on Saturdav, October 30. which, if Logan iscredited, was impossible inasmuch as Logan was out ofF BctuIeen M arilh 1976 and Septemher 1976 Respondent wa:s without aCollpeierll l ullrn tsl;llil IltIck lc.hanic and uas forced Io spend largeIlllnIIlrlut Otf IlOrel i t i tr;ll ut s truck ialintenance and repair work.lu\1rhn >as uhired ;i, chief iechanic ;approxinltels? the first week of Sepern-her 197l326 HOME LlUMBER & SUPPI Y ( O.town on that date. Also Davis testified. "Logan told me toset the equipment down that was not feasible to run."which is contrary to Logan's testimony that Buxton wasgiven this authority and that Davis was so informed.Regarding the reason for Respondent's decision to la)offthe employees. Logan testified that at the time of the lavoffthere was work for the employecs who were laid off toperform and business conditions had absolutel' nothing todo with their layoff, but they were laid off "to satisfy Bux-ton," so Buxton could repair the trucks. Likewise Davistestified that at the time of the layoffs there was work forall of the long-haul drivers and there would not have beenany layoffs but for the fact that the Company was havingproblems with its equipment. I recognize that Respondent'scounsel in questioning Logan asked: "Aside from the railfactor that you have alluded to [referring to the fact that itwas less expensive for Respondent to use rail transporta-tion than its trucks], were there an) other factors that en-tered into your mind when you made the decision to shutdown the trucks." And. Logan answered: "We have a bud-get that we operate each department under and for somemonths our budget had exceeded almost double what hadbeen appropriated for operation of trucks during the pastseveral months. Also at the same time, our city had an-nounced a sewer moratorium about the same time." Inso-far as counsel's question indicated that L ogan had testifiedthat the decision "to shut down the trucks" and la' off theemployees was influenced by the fact that it costs less touse rail transportation than truck transportation. the ques-tion assumes facts not in evidence. Logan at no time testi-fied that this was an economic consideration which influ-enced him to direct Buxton to "shut down the trucks" thatneeded repairs. Likewise, Logan's answer to the question iscompletely at odds with his testimony and Davis' testi-mony, described supra, which omit any indication that thedecision to "shut down the trucks" and layoff the driverswas influenced by budgetary considerations or becausebusiness was slack due to the cit)'s moratorium on sewerconstruction.Regarding the manner in which the employees were se-lected for layoff. Logan testified that the reason particularemployees were picked was that the trucks they were as-signed to were the ones removed from operation. Likewise.Davis testified that the only reason the nine drivers hereinwere selected for layoff was that the trucks that were as-signed to them were the ones which needed repair work,whereas the four employees not selected for layoff "had the4 runable trucks." This resulted in the four most seniordrivers being retained. It was not a conscious result basedupon selection by seniority', rather Davis testified. "as itturned out the four senior drivers had the 4 runabletrucks." According to Davis. the employees were selectedfor layoff pursuant to Respondent's usual policy wherebyeach driver is permanently assigned a particular truck andtrailer and, regardless of seniority, is not afforded bumpingrights when his truck becomes inoperable. Rather, a driverwhose truck is out of order normally does not work untilthe truck is repaired, unless Respondent has extra equip-ment available.To recapitulate, in defense of the layoffs Respondent'srepresentatives Logan and Davis testified that the la'offswere occasioned by the fact that the trucks assigned to thedrivers who were laid off had been removed from service tobe repaired and that the decision to remove them fromoperation was made prior to the Respondent's knowledgeof the union activities. I reject this defense for the follow-ing reasons:(1) Logan and Davis were not convincing witnesses.'lheir demeanor was unimpressive. Because of this I amextremely reluctant to give their testimony any credence,particularly inasmuch as both of them were only secondaryactors in the action which resulted in the layoffs. The prin-cipal actor was Chief Mechanic Buxton. It was Buxtonwho, as described supra, supposedly caused Logan on Oc-tober 29 to order the removal of the trucks from operationwhich resulted in the lawoffs. Also, it was Buxton who ineffect supposedly selected the drivers for layoff, which se-lection resulted in all of the union card signers being laidoff but none of the nonsigners. Nevertheless. Buxton, thechief protagonist behind the layoff, and the person bestqualified to testify in support of Respondent's defense. wasinexplicabl? not called to testify' though available to so do.I therefore draw the adverse inference that, had Buxtonbeen called, his testimony would not have corroboratedDavis' and Logan's and would not have supported Respon-dent's defense.(2) Respondent's defense that the layoffs were orderedb) Logan on Friday. October 29, is highly suspect. Signifi-cantly, as described supra. L.ogan and Davis gave whollyinconsistent accounts of their purported conversation deal-ing with the layoffs. Moreover, Logan's account of his pur-ported conversation with Buxton which supposedly trig-gered the layoffs was not corroborated by Buxton. I ampersuaded that if, as Logan and Davis testified, they in factconferred about the layoffs prior to Respondent's knowl-edge of the union activities. their testimony concerning thisconversation would not have been contradictory. Likewise,I am persuaded that if, as Logan testified, he instructedBuxton on October 29 to "shut down" the trucks for re-pairs. Buxton would have been called to corroborate thissignificant fact. Further support for the conclusion that thedecision to lay off the drivers was not made on October 29,prior to the union activities. is drawn from the fact thatwork was assigned to drivers who were laid off on Mon-day., November 1. and Tuesday, November 2. Respondentfailed to explain why, if on Friday, October 29, a decisionhad been reached to shut down its trucks for repairs andlay off the drivers that the decision was not implementeduntil November 3, hard on the heels of its knowledge of theunion organizational campaign.(3) I'he record does not support Respondent's conten-tion that the removal from operation of the trucks for re-pairs caused the layoffs herein. First. aside from Logan'sand Davis' bare assertions that the trucks assigned to theemployees who were laid off were in fact the subject ofrepair work or safety checks, Respondent came forwardwith no evidence to support this defense. Admittedly. Lo-gan and Davis lacked personal knowledge about this sub-ject. In fact. Davis, in conceding he was without such per-sonal knouledge. testified that Chief Mechanic Buxton wasthe person who had this information and further testified."Buxton has reports of what he did to each piece of equip-327 Dl ('IS IONS OF NA IONAI. .ABOR REIAl I()ONS BOARDment." I am convinced that, if the trucks and trailers in-volved herein were repaired or otherwise inspected duringthe period they were removed from operation and this vasthe reason they were removed from operation, either Bux-ton and/or these records would have been produced byRespondent. Respondent did not explain Buxton's absenceor its failure to produce the reports referred to by I)avis. Inaddition, the inference that the trucks were not '"shutdown" so that Buxton could perform repairs or safetychecks is reinforced by the undisputed fact that during theperiod in which they were shut down the trucks wereparked in a storage yard, not oswned by Respondent. locat-ed several miles from Respondent's premises. Respon-dent's unexplained failure to park the trucks at its ownpremises where they normally are parked and where Bux-ton is located does not jibe with its purported intent tohave Buxton repair the trucks or conduct safety checks.Finally. Ramos and Cunningham. two of the laid-off driv-ers. credibly testified that when thev returned from la yoffneither one was able to observe that there had been anNmechanical work done on their respective trucks. Indeed,Cunningham testified that his truck was a new one whichneeded no work.(4) Respondent's contention that it remosved 9 of its 13long-haul trucks from operation for repairs or safetschecks does not sound plausible. T'here is no evidence thatas of November 3 Respondent's fleet of trucks ' as in sucha state of disrepair that it was necessary to remove 9 out of13 trucks from operation at the same time. There is no indi-cation that Buxton suggested to L.ogan that Respondentshut down virtually its entire long-haul operation. l.ogan'stestimony indicated that Buxton onlI suggested that L.oganallow him to hire an additional mechanic to assist in main-taining the trucks. Since the record estahlishes that it wrasnot possible for Buxton to work on more than one or twotrucks at one time, it is not surprising that Buxton did notsuggest the wholesale shutdowv n of RCsponlenlt's long-ha;ultrucking operation. The lack of sense for Respondent toremove 9 of its 13 long-haul trucks from operation for re-pairs at one time. while Buxton could only sorik on I or 2trucks at one time, is reinforced b? I Loani's admission thaton November 3 Respondent had ample work to keep itslong-haul drivers busy and that. because of this. Respon-dent wanted its trucks to he repaired as soon as possible sothat the drivers could return to work.(5) Respondent's contention that the reason for the la!-offs herein was to conduct safet, and mechanical checkson the drivers' trucks not previoulsly evaluated bh Buxtonis belied by the fact that one of the trucks remodved fromservice on November 3 and taken to a storage ,arid andlocked up was the one assigned to longi -hlaul driver last-wood. This truck had been idle since at least October 23when E.astwood ceased working and went on a medicalleave of absence. I find it difficult to believe that if Buxton.as Ixogan testified, was so concerned about the state of thetrucks, including the one assigned to [.astswood, that hewould not have conducted a safert check or repaired thistruck during the 10-day period prior to the lax off sIwhile thetruck was not being used(6) Even if certain trucks and trailers had to be remo,,edfrom operation and their drivers laid off due to repairs orsafety checks. Respondent failed to explain the basis forthe selection of the nine drivers who were chosen for lay-off. TIhus. as noted vilpra. all nine drivers who signed unioncards on November 2 were laid off the next day. Respon-dent's \witnesses, Iavis and Logan, testified in effect thatthis was a mere coincidence. that these drivers were select-ed for layoff bh Buxton based upon the fact that theirtrucks needed to undergo a safety check or be repaired.Yet. Respondent failed to produce either Buxton or therecords he kept to substantiate this claim.Based upon the foregoing, I am persuaded that the eco-nonmic defense advanced by Respondent to justify the lay-offs herein does not withstand scrutiny. I further concludethat when the insubstantial nature of Respondent's defenseis considered in the context of the facts which make up the(ieneral Counsel's primal fcie case that this bolsters theconclusion that Respondent intended the wholesale layoffof the long-haul drivers to be a show of force, a display ofpower, to discourage union iactiv'ity among this group ofemployees at the outset. I therefore conclude that Respon-dent violated Section 8(a)(l) and (3) of the Act by layingoff the employees herein and thereby discriminated againstthese employees as a group.2. Ihe alleged discrimination against Cunningham andRa mosai. 7I1/ Il a't.sF'our of the long-haul drivers who were illegally laidoff \lani. Oberholzeri Ramos, and Cunningham re-turned to s ork and. of these, only Ramos and Cunning-hIllm conltilnued in Respondent's employ for a significantlength of tllre.1The General Counsel contends that aftertheir recall Resprondent discriminated against Ramos and( unnillgn11m in the assignmient of swork which resulted in aloss of sasiges. I 1 facts are as follows.Respondent's lon it-haul drivers are paid by the mile.I he! are normalll N dispatched to their jobs by seniorityand, over anll extended period of time, those employees withthe most sctiiorit should receive more of the better payingaisignments alnd hence earn more money than the less se-nior emplosees. Ca unlinghainl credibly testified, in this re-gard. that seniorits determinces hich drivers are assignedswork and further testified that because of this the seniordrivers noritills\ eain more mlonev than the less seniorones because "the newest gus s usualls get in our lan-guage wke call theml muck runs Ireferring to short mileagerunsl." Cunlillghalm's testimon, wssas essentially corrobo-rated bs Manal;lger of Industrial Relations Richard Kier-dorf. visho testified that seniority pla)s a "major factor" inthe dispiatch of the long-haul drivers. The use of senioritye 5 111.CC a t' if ,r .i'h i l [1I .Ic' lplposc oI' \I fI dL tis ur.il p olll l f u l:]l~ ll lbi h [,l]/ ;i k¢.,11 .iAr t IIC tl r IC ic l ,lI illd ~ T [I c chS I dl eti cd lit a ttIheAtlt 11th A illl k11.Itl im .l; ll ., 11 ' l li tC'f Ul 1h il1\ .f ,ile elltlll led toCl lll C it lrli J ltil. ;fli IdleI t , ti l oI r 1o allether Respoildelit 'i,i iA\-.It if ltlk Li/L iv idlts of Ct h Illcrli hel to the gritp Seec R,I,A, len( , m/,,:l/l ( ,.,e<,,/e.,,/ I/)~,,i 2 ~1%" \ RBl $1 (19? } klld t i.cs ied LII ir\ lllind Iti, \tnIllN ,,r, i tlr 'fu [l d5 ' i Il m tli.d v, ithfl 1 [ilnt lh of lhi,CtktI I.] ()A cli l]/c tI/Iui, r ll t ql t i.tttil fler kir l les' J hit 2 `eeks328 1HOMNE I.UMBER & SULPPL Y (O.in assigning the available work does not result in a signifl-cant disparity between the dris ers' earnings when o4lrk isplentiful, but from November or earl' December to earl:May the amount of work available drops off consideriablsand during this period, as Sales Manager Davis testified."the senior drivers will get trips, and the junior drivers can-not live on what they are making and they will go findemployment elsewhere." Davis also testified that duringthe time material herein, by the middle of December, therewas only sufficient work for six or seven long-haul drivers.In short, the record indicates that, generally speaking. thereshould, over an extended period of time, be a correlationbetween the earnings of the long-haul drivers and their rid-ative seniorit' and that this is particularl\ true during thewinter months.During the period starting in Januars 1977. Railos ' hobegan work May 4, 1976. was fourth on the long-haul driv-ers' seniority roster and C(unningham who began work Sep-tember 1. 1976, was fifth."eDuring the first quarter of 1977 (Januar! throughMarch), six long-haul drivers worked for Respondent formore than 4 weeks who had less seniorit, than either Ra-mos or Cunningham. I heir names and dates of hire follow:Brown, December 16. 1976:; Mlait,; Janurai\ 28. 1977:Saunders. January 31, 1977: Ross, Februar\ 28. 1977. Wil-mer. March 2, 1977; and Maher. March 9. 1977. An exami-nation of Respondent's payroll records for this quarter re-veals that all six of the less senior drivers earned moremoney than Ramos and Cunningham 19During the second quarter of 1977 (April through June).Respondent employed five long-haul drivers with less se-niority than either Ramos or Cunningham. Iheir namesand dates of hire are as follows: Mavits:. Januar 28X. 1977:Ross. Februars 28. 1977: Maher. March 9. 1977: Wilner.March 2, 1977: and lIong. March 24. 1977. An examina-tion of Respondent's payroll records for this period reealsthat all five less senior drixers earned mo)reC mone thianRamos and all but one, Masit,. had greater earnings thanCunningham.During the third quarter of 1977 (Jul\ through Septern-ber) Respondent had in its employ, the sa. ne fie long -hauldrivers with less seniorits than Ranmos an d (.lnllillnngha;l aswere employed during the preceding quarter. An exanmina-tion of Respondent's pa roll records reseals that in thethird quarter all of the less senior drivers earined moremoney than Ramos. but all earned less mones than C'un-ningham.()heli2 llcr h.adl !l1nr1oc n110t1t\ tldllr li lll ll l hutll l }U 1 kcd 1]c s [hl-,112 eek .filer relurnitle froil hlr Ia fft Sinte none f the css c,, enor dirlers :..k.. l. ¢ ti l ltire ijtliltCr I h1micio)mpared Iheir ealrningllp s th ithe crlrlllt .-f Rnlls .ndi (t l lnlll /.t[ll !)uc nv ine lli thtI partitular fp.!rio]i pcli'd da. llllg xtIhih thle Ric tl. t./1plo) cs v.crt tclljlt o,.cd In tile -,, ,, L1i11l ,II, s t il' StlTlolt, 2"i n19e 7, ill fmlpariln hil earlnillg I. ll) R:.Ir ' and ( jlill lllh I ll [ Idinclude the p wAs l r[priodl enrifl*l Januilmir\ "t 1 i"- hc xu.n- h , 11l\ .113emplo,,ec for I da~ durulvg tnl~ pelridb. t'llialilc finlihns untd discus.sion(I ) RamosRamos, in Januars 1977 after his return to work formthe layoff, in response to Sales Manager Davis' illegal in-terrogation indicated that he favored the Union. Thereaf-ter. he earned less mones from January 1977 through Sep-tember 1977 than virtuallv everyone of the less seniorlong-haul drivers even though over an extended period oftime Respondent's method of dispatching drivers normallyshould result in the less senior employees earning lessmone, than a more senior employee. particularly duringthe slack w inter months. On the other hand, the record alsoindicates that senior drisvers who do not desire to work asfrequentls as less senior drivers will not earn as much asthe less senior drivers. In Ramos' case, an examination ofRespondent's pa Nroll records for the time period prior tothe union acti ities indicates Ramos' earnings, in a numberof cases, were less than the earnings of less senior driversfor extended periods of time. In addition. Ramos testifiedin effect that he was not discriminated against in workassignments after being recalled from laNoff and that hisearnings did not suffer. Under these circumstances. I ampersuI;ded that the whole record establishes that the dispar-it\ between Ramos' and the less senior drivers' earningswas not caused hb discriminatory work assignments, but isconsistent with Respondent's treatment of Ramos whichpredated the I nion's organizational activities. Based uponthe foregoing. I shall recommend that this allegation of thecomplaint be dismissed insofar as it pertains to the discrim-ination against Ramos.(2) CunninghamI am persuaded Respondent discriminated against Cun-ninghaim in assigning him work because of his union sym-pathies and activities. Following Cunningham's return towork from being discriminatorils laid off, almost all of theless senior long-haul drivers earned more money than hedid for 6 consecutive months, January through June. de-spite the fact that during such an extended period of timethere should normally hbe a correlation between earningsand seniorits 2.' This should hai e been especiall, true from.I;anu;ar through earl Mas w hen seniorits is even moreimporta;nt in work assignments due to a lack of work. Notonl\ did this disparity between Cunningham's earningsand the earnings of the less senior drivers start immediatelyafter Cunningham was laid off because of his union activi-ties but. as I hasve found previously, early in 1977 Cunning-ham indicated to Respondent that he was an avid unionadherent wvho hid soted for the Union in the representa-tion election. Ihese circumstances in their entirety per-suade me that the General Counsel has proven that Re-spondcnt illegall? discriminated against Cunninghamduring the first and second quarters of 1977 in assigninghim work a.nd as a consequence he earned less money thanhe normalhl would ha,e earned.It 1liCK Rillin .hltet tti.- ll IhCI il c l 1 [I, t lilll1). Ilit ( illlnlTgh ittll had1[h ""'t -111k t ri , m]\ ..IIIN .1- -rqtt it'5iIc\ 11.1i i Cemrpl,\r 'C Uli leh s Nenl1 rll\329 I)EC( ISIONS OF NATIONAI. LABOR RELATIONS BOARI)The conclusion that Respondent discriminated against('unningham so as to cause him to earn less money than henormally would have earned is bolstered hb the unusuallylarge number of assignments made to ('unningham fortrips to Empire, Nevada, immediately following Respon-dent's knowledge that he was an avid union adherent whohad voted for the UJnion in the representation election.Thus, Cunningham was the Linion's election observer atthe February 8, 1977, representation election and followingthis election, in response to Chief Mechanic Buxton's ille-gal interrogation, Cunningham indicated he had voted forthe Union. )uring the remainder of i:ebruary and inMarch and April 1977, ('unningham received 31 differentjob assignments, 15 of them to Impire., Ncada, which is adistance of 212 miles round trip.21 A 16th assignment wasto Sparks, Nevada, a distance of 6 miles.Cunningham credibly testified that before the election,during his 5 months of employment, he only rarely wasassigned the Empire trip, but normlally was assigned sub-stantially longer trips. ('unninghamll further credibly testi-fied that his postelection assignments to Empire weiere un-usual inasmuch as, at the same time he w\as being assignedthe Empire trips, long-haul drivers with less seniority werebeing assigned to longer trips which paid more money. Re-spondent presented no evidence to controvert this testi-mony and the disparity between Cunningham's earningswith earnings of the drivers with less seniority during thisperiod corroborates his testimony.Respondent's failure to explain its disparate treatment ofCunningham in connection with the Empire assignments,the timing of these assignments coming hard on the heelsof Respondent's knowledge that he had voted for theUnion and wa.s a leading union adiherent, and('unningham's previous illegal lasoff on account of hisunion activities convince me that Respondent in makingthe Empire assignments. rather than longer trip assign-ments, to Cunningham was motivated by a desire to penal-ize him for voting for the nion. This discriminatory workassignment reinforces the conclusion that the reason forthe disparity between his earnings and those of the lesssenior drivers for the first 6 months of 1977 was ai result ofRespondent's discrimination against him because of hisunion activities.( unniighanit testflieCd that I r the ' -I 2 1IIIl)ti s 1 ll i l tC clCtiL ,I hcwas continuotlos assigned the I lllplrc rnill whcrc a, ilib diil'cr tirp.it 1hii-mitted to Respondent show that dulring this 2 I 2 Ionilh pcit .d. I chrillar,,through April 22, he received 28 woirk '.imsinlcni.i 15 iof whichl Cie toInmpire. In assessing ( unninghainls crcdihilits I hase carelulls cO,,ildcledwhether this testiminy is indicadllt c of .ploclhlit toi cx.taggci e thus I.lak-ing his testimony il generail unrcliihle As I h ave mindlliitcd prciIuusis, ( Ull-ningham. who is still cmployed h Respoidcnlt testified with 1anI .r of Can-dor alid sincerits ind ilplessecd miC ill gn[ICld ais tilLlsworih, witlnessRecognizing that oftlen a: witilcss' IiIprCSsie denliianor like hke;lt,. lIes illthe ec of the hcheldcr. i ;ai pcrsuoldcd th.at hil caiggtclili.ll houit tlhifrequency of his ,iasl. il lll c t Jil t I cli l iC d os rlel i IIIFIil/I ( ulilriStulli i .ll ioiverall credihilits. In this rcgard. I .ai (i tfcile pimio that thc itlpatt olsuddenls receiving I lmpire a.issgltliclli otcil S( peclcCnt of (he titli iiil2-1 2-1iloith period. uheicils dtllrlg hii s 1 ri v pT i iS I llt lths of CIplllplsnl ct1 1he was rarel a;lssigned to I llle, u.S c.lculte Itd i lla h 1iCt ipsliS ac of tililC tileave ihe impression in ( unninrhlll itld hiat this iwas c'-ctlliall s tileonlb iasignlment heing llidC t 1u l illii dtlli th l 2 I 2 Ilitlllh periodlRespondent failed to produce sufficient evidence to re-hut the General Counsel's prima facie case. Respondentoffered into evidence the March 25. 1977, affidavit of dis-patcher Kim Peterlin. who died prior to the hearing, whichwas taken by Respondent's counsel in connection with thislitigation. Respondent urges that this affidavit tends toprove that in dispatching Ramos and Cunningham thatRespondent did not change its dispatch procedures so as todiscriminate against them. The General Counsel objects tothe admission of this affidavit as inadmissible hearsay. Iagree with the General Counsel. There was no opportunityfor the Gjeneral Counsel to cross-examine the affiant, norin m s view was the affidavit admissible under Rule80()4(b)(5) of the Federal Rules of Evidence, for I do notthink the affidavit has equivalent circumstantial guaranteesof trustworthiness. In the event, however, that I have erredin excluding it. I note that while the affiant generally states'there has been no change in my scheduling proceduressince September or October 1976" the affiant fails to ex-plain wuh Cunningham. after being recalled from his ille-gal layoff, earned leas money than several long-haul driv-ers with less seniority for 6 consecutive months. Likewise.the affiant fails to explain why, immediately after Respon-dent's discovery that Cunningham was a leading unionadherent and had voted for the Union, Respondentabruptly and contrary to past practice assigned him num-erous trips to Empire rather than assign him the longer,more financially rewarding trips which were assigned in-stead to less senior emplovees. In short. the informationcontained in the affidavit does not refute the essential ele-ments of the General (Counsel's prima facie case.Based upon the foregoing I find that during the first andsecond quarters of 1977. in violation of Section 8(a)(3) and(I ) of the Act, Respondent discriminated against Cunning-ham in the assignment of work because of his union sym-pathies and activities, thereby causing him to suffer a lossof earnings.3. Manz' dischargea. The f/actsAs I have found previously Manz, Ramos, and Cunning-ham were the only laid-off long-haul drivers who returnedto work for any significant length of time. Manz returnedduring the week ending November 20 and worked for lessthan a month before he was discharged. The General('ounsel contends that the discharge violated Section8(a)(1), (3), and (4) of the Act. The facts are as follows.On Saturday., December 11. Manz was assigned a lum-ber delivery to Respondent's facility in Mammoth Lake.(alifornia. On route he also made a delivery to contractorWayne l ong. Manz' son accompanied him. While unload-ing the truck at Momrnmoth Lake. Respondent's manager ofthat facility, Bob Greenwood, observed Manz' son andtold Manz that his son should not have been with him.On Monday, December 13, Manz did not work. He testi-fied for the Union in the Board hearing that day in connec-tion with the Ulnion's representation petition for an elec-tion among Respondent's long-haul drivers. Manz was oneof three long-haul drivers who testified on behalf of the330 HOME LUMBER & SUPPL.Y CO.Union.22Present for Respondent at this hearing was SalesManager Davis.On Tuesday, December 14. Manz worked.On Wednesday, December 15. Manz again worked andwhen he returned that afternoon from his assignment wasassigned another trip for the following day. Manz immedi-ately began to prepare his equipment for the scheduledtrip, but was momentarily interrupted by Chief MechanicBuxton who, in substance, told Manz that it was againstthe Company's rules and regulations for Manz to haul pas-sengers. After making this statement, Buxton instructedManz to continue with his work. But. 5 minutes later, Bux-ton instructed Manz to go into Davis' office to pick up hispaycheck. Manz complied. Dais told him he was dis-charged.Respondent's long-haul truck operation is under the ju-risdiction of the United States [)epartment of I ransporta-tion which maintains rules and regulations with which in-terstate motor carriers, like Respondent, must comply. Oneof these rules in effect prohibits drivers from carrying un-authorized passengers in their trucks. In addition. Respon-dent's insurance coverage for its trucks prohibits its driversfrom carrying passengers. Thus, it is not surprising thatsince December 1973 Respondent has maintained a rulewhich prohibits its drivers from carrying passengers otherthan fellow employees.2tOrdinarily employees of Respondent are not abruptl'discharged for violating Respondent's work rules, hut arefirst given oral and written warnings for rule infractions. Infact Respondent has notified its employees that they willnot be discharged for work rule infractions "unless therehave been previous oral and written warnings, exceptwhere the cause for discharge is so aggravated that therecan be no real argument about immediate termination ofemployment." It is undisputed that Manz' misconduct ofcarrying his son as a passenger was a first offense and thatManz was the only long-haul driver ever disciplined forcarrying an unauthorized passenger. I here is evidence thatRespondent's representatives have condoned the carrsingof nonemployee passengers by the long-haul drivers. In1976, prior to the layoffs herein. long-haul driver Ramoswas assigned a Saturday trip, at which time Sales ManagerDavis suggested that Ramos take Ramos' wife along forcompany.4Likewise, late in October 1976, or earlN No-vember 1976, long-haul driver Hayslip. who had just beenhired by Respondent and was preparing to go out on hisfirst assignment, asked Chief Mechanic Buxton, who withDavis jointly supervises the long-haul drivers, whether itwas all right for him to carry a passenger. Buxton told himit was all right to take a passenger.'2Hayslip took a friendof his along on this trip.t2 Ihe IwiO other witnesses were lonF-haul irl crs Knudsoin and ()herhol-Zerlr Ihere is a sharp coznfltlt aitonig the eser.al' ese tcaliled Iht Respoln-dent and the General ( ounsel ,:hether Respondent's rule iitadl relu:1onincluding the rule itgalnsl ¢arrinlg p. isengerr .w ere posted dulrll t tic InilCmaterial hereon. I hase noit rc, l,,ed this dispute he.aucll Its esi.l, ton. iIrl ii\opinilon. does nol effect the outcolmne of the ulttliltlte ,sule iBirl..ed herllilBased upon Ramnos credible tcsilnlln\. t)a.ils specificalll idemed en-gaging In this conduct Ramos Impressed me as the more IriLtiirlhtl u.NinessBa.sed upon the credible antd undenled tei trllToi ln IO i lipb. L Ititmate findings and discussionThe record reeals Manz violated Respondent's workrule prohibiting the long-haul drivers from carrying non-nemployee passengers and was ostensibly discharged fordoing this. It would seem this should end this matter, but incases of this sort we have repeatedly cautioned, as statedbyv the court in '.I..R.B. v. Aver Lar Sanitarium, 436 F.2d45, 49 50 (C.A. 9. 1970):...the cases are legion that the existence of a justifi-able ground for discharge will not prevent such dis-charge from being an unfair labor practice if partiallymotivated bh the employee's protected activity: abusiness reason cannot be used as a pretext for a dis-criminators firing .... The test is whether the busi-ness reason or the protected union activity is the mov-ing cause behind the discharge ....In other words,would this employee have been discharged but for hisunion activit's? [Citations omitted.]Here I am persuaded for the reasons set forth below thatManz' breach of Respondent's no-rider rule was seizedupon b' Respondent as a pretext to justify his dischargeand that the moving cause behind his discharge was Re-spondent's union aninius.Respondent discharges employees without a prior warn-ing. as it did Manz, only in those extreme situations "wherethe cause for discharge is so aggravated that there can beno real argument about immediate termination of employ-ment." In the instant case, Manz did not engage ;n suchaggravated and gross misconduct so as to warrant the dras-tic and precipitate action of discharge. While I do not con-done his misconduct, I am persuaded that during the nor-mal course of business it would not have provoked theextreme response of discharge. I recognize that it is im-proper for the Board or the courts to second guess themanner in which an employer enforces its work rules; how-ever, aside from the nature of the offense which does notimpress me as being a capital one warranting discharge, therecord reveals Respondent does not regard a violation ofits no-rider rule as sufficiently serious to warrant dischargefor the first offense. Thus, the manager of Respondent'sMammoth Lake facility only saw fit to casually mentionthat Manz was acting improperly in carrying his son as apassenger and did not even communicate this misconductto Manz' superiors.2? And, an even more significant indica-tion that Respondent does not regard an initial breach ofits no-rider rule as a capital offense warranting the penaltyof immediate discharge is further illustrated by the factthat, as described vupra, the persons who jointly supervise~ Sale, Manilager I)a isltestified that he learned about Manz' misconductfrotm colntractor Wal tie I )ie. not from the manager of Responden's Mlam-mioth iake fatiliis Da).is testified that L ong. "a fer eI da," after Mant'[)eceinher II l dellers. mentioned to l)asls that Manz in making the deliv-cr s wis a icc.iptpallred h\s .i .ung bos. Long was not called as a wislness t)coirroilhoral I[)ais. uho in testilfing about his consersatlon usith Long uasnot nci lilnti l () O the Iliporl ilt mlrtter of shen I ong guie him this infir-iiihton, 1)D'.i ',1i. ClX tIstflied I"a fets da.is," after the dehIsers and. uponCiTose eslttlltl Iaii1 u.hetI) aked to he Inrre speciflic. aguels eslsvsels tesIll-tied "I \ould isa It u .ould Ie he seen the 10th and Il5h or I.th of Decem-her'- Ild. ushin .a ked ho,, iong befoerc Manz' terminalion the con.ersahllons.th I onec to...k laiel hestitaniils tenified. " I. ould .is ,ine da\ at the mostI ti, ,ell331 )DE (ISIONS OF NATIONAL LABOR RELATIONS BOARDthe long-haul drivers have permitted long-haul drivers tocarry passengers in their trucks in derogation of Respon-dent's no-rider rule.Also significant in evaluating whether Manz' infractionof the no-rider rule was the real reason for his discharge isRespondent's failure to call as a witness the person whomade the decision to discharge him. Davis testified that hemerely authorized Manz' discharge and it was Chief Me-chanic Buxton who made the decision to discharge Manz.Buxton, who is still employed by Respondent. did not testi-fy and no explanation was offered for his failure to testi-fy.27I therefore draw the adverse inference that had Bux-ton been called his testimony would not have corroboratedDavis' and would not have supported Respondent's de-fense.Based upon the foregoing. I find Respondent's ostensi-ble reason for discharging Manz was not its real reason,but that Manz would not have been discharged during thenormal course of business for his violation of Respondent'sno-rider rule. I further find that. when the pretextual na-ture of the discharge is considered in the context of Manzearlier discriminatory layoff and the timing of the dis-charge coming as it did hard on the heels of Respondent'sknowledge that Manz was still supporting the Union,-h itestablishes that Respondent's union animus was the mov-ing force behind Manz' discharge. It is for these reasonsthat I conclude that Respondent violated Section 8(a)(3)and (I) of the Act by discharging Manz.The complaint also charges Respondent with violatingSection 8(a)(4) of the Act on the theory that the dischargewas motivated in part because Manz gave testimony forthe Union in the representation case. There is insufficientevidence to support this contention. although the timing ofthe discharge makes it suspect in this regard. However.while Manz' appearance as a witness for the Union in therepresentation case obviously informed Respondent thathe was a zealous union adherent. I am not persuaded thatit was animus toward Manz for so testifying. as contrastedto Respondent's union animus. which prompted his dis-charge. Accordingly. I shall recommend this portion of thecomplaint be dismissed.IV liIIt R[i RS-N I , Ii ION ( \SIA. 7lie Oth/c lion.sThe Union's objections in the representation case re-ferred to me for decision allege in substance that (I) Re-spondent threatened to sell its equipment and discontinueits long-haul operation if the long-haul drivers supportedthe Union, and (2) laid off the nine long-haul drivers be-cause of their union activities. Also before me as objection-able conduct, even though it is not specifically included inthe Union's objections. are Respondent's unfair labor prac-tices found herein which occurred between November I 1'7 s indicated preLiouL It i undiLpulLtcd uthat aLppito ILatIC. I Imonths prior to Manin' dllLargc t13l\tIon ;lIL vc¢d I. I -lL i -IMt i I, ItI I{ L!IIit pl sellger i ln ,lolatilln of Rcspndent's l 11- TidCt LtllCRespondent learned Ihlm ,lIhTn Saik Mana\t.li 1)L.' lhei\cld SailntIestils ilfor tile t IllLo aL tile I)ce lhcL iI j C. C IL L It ll Jlt lthe date the Union filed the representation petition, andFlebruarv 8. 1977. the date of the representation election.See Pure (them (CpoXoration, 192 NLRB 681 (1971).Lpon the basis of the findings and conclusions of lawpreviously set out in this Decision, wherein I found thatRespondent during the critical period committed severalunfair labor practices, I conclude that by engaging in theseunfair labor practices Respondent prevented the employ-ees from freely exercising their choice of collective-bar-gaining representative in the February 8, 1977 election.29B. 71The (hallenge.In the Iebruary 8, 1977. representation election the tallyof ballots showed that of approximately 10 eligible voters,3 cast ballots for and 3 cast ballots against the Union.I here were four challenged ballots, sufficient in number toaffect the results of the election. Three of the challengedballots were cast by Jack Hayslip, Ted Knudson, and Rich-ard Eastwood whose layoffs on November 3, 1976, havebeen found herein to have been unlawful. The fourth chal-lenged ballot was cast by Richard Manz whose layoff onNovember 3. 1976, and discharge on December 15, 1976,have been found herein to have been unlawful. The Re-gional Director has referred the validity of these four chal-lenges to lme for decision.?LRegarding the challenges to Knudson's and Hayslip'sballots the record establishes that following their unlawfulla'soffs each was offered full reinstatement prior to the dateof the election. When the, failed to respond to these offers.Respondent discharged thlem on December 15, 1976. Thereis no contention that their discharges were unlawful. Underthese circumstances, I shall recommend that the challengesto the ballots of Knudson and Hayslip be sustained.Regarding the challenge to Eastwood's ballot the recordreveals that at the time of his unlawful layoff he was absentfrom work on a medical leave of absence and because ofthis his recall was conditioned upon his obtaining a satis-factory medical release from a physician. On several occa-siIons after his layoff. but before the date of the election.Respondent offered Easts ood full reinstatement providedhe submitted a satisfactorv medical release. Eastwood wasdischarged on December 15. 1976, after he had failed tosubmit such a release. There is no contention that his dis-charge was unlawful. Under the circumstances. I shall rec-ommiend that the challenge to Eastwood's ballot be sus-tained.Regarding the challenge to Manz' ballot, the record re-veals that he was reinstated following his unlawful layoffbut, as found previousl., was discharged on December 15.1976, in violation of Section 8(a)(3) and (I) of the Act.Accordingly, I shall recommend that the challenge to hisballot be overruled.I'1 r JLic lh/ this CI1l, lllN I hl1. L 1h 10 , 1e reieCd poip nl tIh dIlscrlllllinatorNlol\1 1 H I'[ L.t lltl" inL[llillls lble h i llt-r r IICr ltll ill (L II( l IlllfIu lll, lIldasmltlll1I [lhP Co l ,dct ., LLCu t Illslidc ilthe rlllal tiiLC periodI Il clct Rc Lon d l l 'l .!tclIt 11I1 thill IIL thallcnL es 0of tlIxlip, KIludoI11 Lr i atI s.ooi ,,. LlO piopcl, el , iLr TlLe lor dcisLi ,LL332 HOME LUMBER & SUIPPI Y CO.C. Recomrli'lindaotionBased upon the foregoing. I shall recommend that theRegional Director open and count the ballot cast by Rich-ard Manz in Case 32-RC 17 (formerlx Case 20 RC13882). and prepare and serve on the parties a revised tallsof ballots. If the revised talkl reveals that the Union hasreceived a majority of the v:alid ballots cast. the RegionalDirector shall issue certification of representative. How-ever, if the revised tally shows that the Union has not re-ceived a majority of the valid ballots cast, the RegionalDirector shall set aside the election results, dismiss the peti-tion, and vacate the proceedings.CON( I t SlONS (OF I.^ AI. The Respondent, Wickes Lumber, a Division of T heWickes Corporation. d /b;'a Home Lumber & Supply ('om-pany, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Teamsters, Chauffeurs. Warehousemen and HlelpersLocal Union No. 533, affiliated with International Brother-hood of Teamsters. Chauffeurs. Warehousemen andHelpers of America. the I nion herein. is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By interrogating employees about their union ssmpa-thies, by informing an employee that employees had beenlaid off because of their union activities. and bhy threaten-ing employees that if the emploNees supported the Unionthat Respondent would discontinue its long-haul opera-tion, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)( I) of the Act.4. By discharging Richard M1anz because of his unionsympathies and activities, Respiondent has engaged in un-fair labor practices within the meaning of Section 8(la)(1)and (3) of the Act.5. By discriminating against L.ewis Cunningham in theassignment of work because of his union sympathies andactivities. Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(3) and ( I ) of theAct.6. By laying off the employees named below because oftheir union activities, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3) and(I) of the Act:Robert B. RogersPaul A. RamosJohn H. OberholzerTed H. KnudsonHoward ZumbaughLewis Cunningh.amRichard EastwoodRichard ManzJack Hayslip7. The afotresaid unfair labor praictices affect conmerccewithin the meaning of Sectiotn 2(6) and (7) tof the Act.-I H Ri FIn r)Haaving found Respondent has engaged in unfair laborpractices violatixe of Section 8(a)(l) and (31 of thile Act. Ishall recommend that it cease aind desist therefrom andtake certain affirmative action in order to effectuate thepolicies of the Act.Haiting found that Respondent on or about November3. 1976, unlawfully laid off Robert Rogers. Paul Ramos,John Oberholzer. led Knudson, Howard Zumbaugh.Lewis Cunningham. Richard Eastwood, Richard Manz.and Jack Ilayslip. I shall recommend that Respondent of-fer Robert Rogers and Howard Zumbaugh immediate fullreinstatement to their former positions or, if these posi-tions no longer exist, to substantially equivalent ones, with-out prejudice to their seniority and other rights and privi-leges. and make them and Paul Ramos, John Oberholzer,Fed Knuldson, .Lewis Cunningham. Richard Eastwood.Richard Manz, and Jack Hayslip whole for any loss ofearnings the', max have suffered by reason of such discrim-inationl 2bs payment to the aforesaid Rogers and Zum-baugh of a sum of money equal to that which they normal-IN would have earned as wages from the date of theirlai,offs to the date of said offers of reinstatement; by pay-ment to the aforesaid Ramos. Oberholzer. Knudson, Cun-ningham. Eastwood. Manz, and Hayslip of a sum ofmoney equal to that which they normally would haveearned as waiges from the date of their layoffs, to the datethex were offered reinstatement or were reinstated.33lessthe net earnings, if an,. of each of the aforesaid discrimina-tees, respectivelyx earned during the said period or periods.Backpay shall be computed in the manner established bythe Board in F. Ht. Woolworth Companv. 90 NLRB 289(1950). and with interest thereon as prescribed by theBoard in Florida Steel C'orporation. 231 NLRB 651 (1977).See. generalks. I..v Plumbing & Heating Co.. 138 NLRB 7161962).Iiaving concluded that on December 15, 1976. Respon-dent unlawfully discharged Richard Manz. I shall recom-Ihc reoli doe , IT ibl ,a 1d thai Rc.pondent has satisfied its rein-, ( i itm ,nI lo , a .d dli.Clillinilaes Rosers, and uiumhaugh [ rejectRcolndlniC,, .Intentien 1Iha1 its November 1 I. 1976. fIrnm letter sent to alliline of Ihe dlstiillinattes ws;ls sufficient to toll it, reinsltlement obligationirid 1 cl prie,,nt , fithiel increa..e in it, piotential h.ckp.i liabhiliis Thelc[Icl lch 1i, pertllnnt pi.rl nlfornms the nine discriminatees that "fourdll ers ldl 1 liv h.ic an opporrlunilt Ii return from lavoff iIn a temporarshibl" .lad lurtiiher inllricts them. "If ,ou are Interested in returning to workpile lrc iceplinc Tie t1ii .ice ,I- c.me into the iffice," does not constitute a.pii. l .Ini tlllUl,t,..l Iffer of reinilemnt ietrn t shh cniiploiees i.ho ha.elbeci didflinriliaeeril I lid off ti centitled I. receine See Rea Tr-r Ating ( 'nop-,, /In, I',i NI RB S20. C26 1 1969) ikewise. I do. not bhellee?u/tihi.h stateenlnl Ihia he *ould nc er return to work for Respondent.nil.rle hCli hic A, itl, informed Of his dlcirtllalllintl r lasff. reliees Repion-dlci t I ii i r tllcllathn It} i ffer hiit reinstatenent where. .is here. it is plainl ZIiiLi ?umh i', -riltent c ,iti pruwked hx Respondent% unfair laborpr ictic anid thcre is no e, ldencr e Ihal Respondent relihe upon this (ate-rlilil II 1i1 inikinLn .i a.lid iffer of relnstatemenlI he rccO,id csahilhc, tht Res pondent made .offer. if reinstatenent tod,!riiiiiiic.lc Rnlli., ()hetrhoier Kniudson. ( unnlllnharlt. .st. ood.N.tui lnd d[{sili ll .11 thi M\.ll.ti Ramos Cuintingh.arn and Oherhoi7er.t1In[i]\ tcd lrICd, ,' Ork the rect ord ailso reeals thii these offers wereifliicnt i¢ i sti f, Repiondent'i reinstatement obligatilon aind hence toll it,h.lckpas hih.lhlD I1 III 'lloCCtnr) ,ith the discrimin.ators lasiff of these seendlllll rii[L'CtC l Bsut I l ithe lcorid 1i tll clear a.s It the exact daues ihenLl-nh .liid licirls. lltilci t offers ;cre m lade or the discrlrillllatees relurned to-.rk. I shAi ] .-c tihe ICoLlaiion if (hls cuesion for Ite ico lpl.liance si.ge ifIhli pIr.c(lotc.lriRcsplindct i.1 ,ll ha.ce ain opportunits during the conilphaince stage ifthi, proceeding It deilotisirale that for some or all if the dlstrltilnatorils,I.lid-oli CllltplocCs lthete i not w.srk a.ailabhle durine Iheir respective back-pr;i period, ind lhati dt. Iinlllie Fai r, ....d isiuld I, IaI h.ie vmrked dur-cll Ils ii itk].ipj pI)I'd hCCiLNC hCt ' Ouis n .a nledica.l lei'.ve of aibsence333 DE (CISIONS OF NATIONAL LABOR RELATIONS BOARDmend that Respondent offer him immediate and full rein-statement to his former job or. if it no longer exists, to asubstantially equivalent one. without prejudice to his se-niority and other rights and privileges, and make himwhole for any loss of earnings he may have suffered byreasons of the discrimination against him, by payment of asum equal to that which he normally would have earnedfrom the date of the unlawful discharge to the date of saidoffer of reinstatement, less his net earnings. if any, duringthat period. Backpay and interest thereon shall be comput-ed in the manner prescribed in F W. Woolworth C(ompanv,supra, and Florida Steel Corporation, supra. See, generally,Isis Plumbing & Heating Co., supra.Having concluded that during the first and second quar-ters in 1977 Respondent unlawfully discriminated againstLewis Cunningham in work assignments, I shall recom-mend that Respondent make Cunningham whole for theloss of earnings suffered as the result of this discrimination.with interest thereon.As the unfair labor practices committed by Respondentwere of a character which go to the very heart of the Act, Ishall recommend that it cease and desist therefrom andfrom in any other manner interfering with the rights ofemployees guaranteed by Section 7 of the Act. V I..R.B. v.Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4, 1941).The General Counsel also seeks a remedial bargainingorder. The law is settled that where a representation elec-tion has been conducted such an order is appropriate if theUnion at one point of time was designated as the collec-tive-bargaining representative by a majority of the employ-ees in an appropriate unit, Respondent engaged in miscon-duct sufficient to set aside the election, and theRespondent committed unfair labor practices which had"the tendency to undermine majority strength and impedethe election processes." 34 N.L.R.B. v. G('scl Packing Co.,Inc., 395 U.S. 575. 614 (1969).In the instant case Respondent, as I have found supra,engaged in misconduct sufficient to vacate the election.Also, the record establishes that immediately prior to Re-spondent's unfair labor practices a majority of the employ-ees in an appropriate unit signed cards designating theUnion as their collective-bargaining representative. In thisregard, the parties agree that all of Respondent's long-hauldrivers, excluding statutory supervisors, constitute an ap-propriate bargaining unit. It is undisputed that on Novem-ber 2. 1976, a substantial majority of the long-haul driversemployed in this unit, 9 out of 13, signed cards which un-ambiguously recite that the card signer authorizes theUnion to act as the employee's representative for the pur-poses of collective bargaining. There is no evidence thatany of these cards are invalid.Based upon the foregoing and the nature and the extentof Respondent's unfair labor practices found herein. I amof the opinion that the Union is entitled under N.L.R.B. v.Gissel Packing Co., supra., to a bargaining order. Thus, at14I he fact that in the representaltioll proceding herein I am reclm-mending that the Regioanl Director issue .a certlficatlion of represenlalllne tothe tinion if the revised tall of hballots results im a unioin rlalOilti does nolpreclude the issuance of a remedial hbarp:inling order (;lari :tilurihwirl oldMichael 1 alsh, ei ai , a ( aliorinia Linmild Partnerrhil, d. h e h lh t/,ddli('rmpant, 231 NIRB 383 ( 1977)the outset of the Union's organizational campaign. Re-spondent, in violation of Section 8(a)(3) and (I) of the Act,laid off 9 of the 13 unit employees in order to discouragethe employees from supporting the Union. This illegal con-duct carried a message, the meaning of which could nothave been misunderstood by the unit employees. If anyemployee failed to receive the message, this was soonremedied bv Cabinet Shop Manager Rassbach's illegalstatement to one of the employees that the employees hadbeen laid off because of their union activities. And, if em-ployees still had any doubts as to the extent Respondentwas prepared to go to defeat the Union's organizationaleffort, this doubt was removed by Sales Manager Davis'illegal threat made to two of the employees that, if theeniplosees supported the Union. Respondent would dis-continue its trucking operation thus causing them to losetheir jobs. Finally., upon recalling Manz and Cunninghamfrom their illegal layoff and learning that Manz and Cun-ningham vwere still aid union supporters, Respondent vio-lated Section 8(a)(3) and (1) of the Act by dischargingManz and discriminating against Cunningham in the as-signment of work.I am persuaded that these unfair labor practices clearly"had the tendency to undermine the majority strength andimpede the election processes." N. L.R.B. v. Gissel Packing('o., .supra at 614. Under these circumstances a bargainingorder is warranted not only to protect the employees' rightto determine freely whether they desire union representa-tion. but also to insure that Respondent does not profitfrom its own wrongful conduct. The Holding Company. su-pra, and cases cited at footnote 9. Moreover, I shall recom-mend that Respondent's bargaining obligation commenceas of November 3. 1976. the date on which Respondentcommitted its initial violation of Section 8(a)(1) and (3) ofthe Act and "embarked on a clear course of unlawful con-duct." Trading Port Inc., 219 NLRB 298, 301 (1975).Upon the basis of the foregoing findings of fact. conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act. I hereby issue the following recom-mended:ORDER 35Respondent, Wickes Lumber, a Division of The WickesCorporation, d/b/a Home Lumber & Supply Company.Reno, Nevada, its officers, agents. successors, and assigns,shall:1. ('ease and desist from:(a) Discouraging membership in, or activities on behalfof, Teamsters, Chauffeurs. Warehousemen and HelpersLocal Union No. 533, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, bydischarging or laying off its employees, or otherwise dis-criminating against them in any manner with regard to hireor tenure of employment or any term or condition of em-" In the reenr no exceptlrinsare filed as prok ided h? Sec 1i02 46h f the Rulesand Regulations Ilf the Naiinal I .ahor Relatrio, Board the fiindIrls. cnc lu-iorns, and recommended Order herein shall, as pro) ided In Sec 10t)2 48 ltheRules and Regulations. he adopied bh the Board and bec iomle its findirigs.conclusions. and Order, and all ohbjections thereto shall he deemed ;aIied forall purposes.334 HOME LUMBER & SUPPLY CO.ployment because of their union membership or activities.(b) Interrogating employees about their union member-ship, union sympathies. or union activities.(c) Threatening employees with discharge or layoff ifthey support the above-named labor organization or anyother labor organization.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Recognize, effective from November 3. 1976, and.upon request, bargain collectively and in good faith withTeamsters, Chauffeurs, Warehousemen and Helpers LocalUnion No. 533, affiliated with International Brotherhoodof Teamsters. Chauffeurs. Warehousemen and Helpers ofAmerica, as the exclusive representative of all employees inthe appropriate unit. with respect to rates of pay. wages.hours, and other terms and conditions of emplo yment.and. if an understanding is reached. embody such under-standing in a signed agreement. The appropriate bargain-ing unit is:All long haul drivers of Respondent employed at its250 Chisolm Street, Reno. Nevada. location, excludingall other employees, guards. and supervisors as de-fined in the Act.(b) Offer Robert Rogers. Richard Manz. and HowardZumbaugh immediate and full reinstatement to their for-mer jobs or, if those jobs no longer exist, to substantiallyequivalent ones, without prejudice to their seniority andother rights and privileges, and make the aforesaid employ-ees and Paul Ramos, John Oberholzer. Ted Knudson.Lewis Cunningham, Richard Eastwood, and Jack Hayslipwhole for any loss of earnings they may have suffered as aresult of the discrimination against them, in the manner setforth in the section above entitled The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination or copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto analyze the amounts of backpay due and the rights ofreinstatement under the terms of this Order.(d) Post at its place of business copies of the attachednotice marked "Appendix." 36 Copies of said notice, onforms provided by the Regional Director for Region 32,after being duly signed by Respondent's representatives,shall be posted by Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced. or covered by anyother material.(el Notify the Regional Director for Region 32. in writ-ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.Ir Is Ft RHFER ORDFRED that the complaint be, and ithereby is, dismissed insofar as it alleges that Respondentviolated the Act otherwise than as found herein.I 15 Is: RltKtR i)IRi Tti) that the Regional Director forRegion 32 shall, within 10 days from the date of this Deci-sion, open and count the ballot cast by Richard Manz inCase 32-RC-17 and prepare and serve on the parties arevised tally of ballots. If the revised tally reveals that thePetitioner has received a majority of the valid ballots cast.the Regional Director shall issue a certification of repre-sentative. However, if the revised tally shows that the Peti-tioner has not received a majority of the valid ballots cast,the Regional Director shall set aside the election results,dismiss the petition, and vacate the proceedings.' In the esenl that this Order Is enforced hb :a Judgment of a UnitedStatec ('iourt of Appeals, the .,ords in the notice reading "Posted hs Orderof the Na.lillall I.ahbor Relallon, Board" shall read "Posted Pursuant to aJudgilent if the t nired States ( ourl of Appeals Enfircing an Order of theNiionil I habor Relatlon BoardrAPPENDIXNot( F To EMPLOYFESPostil BY' ORDIR OF THENAIIONAI LABOR REI u.TIONss BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice. We intend to abide by the following:Section 7 of the Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargaining or othermutual aid or protectionTo bargain collectively through representatives oftheir own choosingTo refuse to do any or all of these things.WIF s1'1. NOT discourage membership in Teamsters.Chauffeurs. Warehousemen and Helpers Local UnionNo. 533, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, or in any other labor organization of ouremployees, by discharging or laying off any of ouremployees or by discriminating in any other manner nregard to their hire or tenure of employment or anyterm or condition of their employment.W wit i 'Noi interrogate our employees about theirunion membership, sympathies, and activities orthreaten our employees with discharge or layoff if they'support the above-named Union or any other union.WI- witn l o in ans other manner interfere with,restrain, or coerce our employees in exercising theirrights under Section 7 of the National Labor RelationsAct, as amended.WL wtii. offer Robert Rogers, Richard Manz, andHoward Zumbaugh immediate and full reinstatementto their former jobs or. if those jobs no longer exist, tosubstantially equivalent positions, without loss of se-niority or other rights previously enjoyed. and willmake them and Paul Ramos. John Oberholzer. Ted335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKnudson. Lewis Cunningham. Richard Eastwood,and Jack Hayslip whole for any loss of earnings suf-fered because of the discrimination against them. to-gether with interest.WE WILL recognize, effective from November 3.1976. and, upon request, bargain collectively and ingood faith with Teamsters, Chauffeurs, Warehouse-men and Helpers Local Union No. 533, affiliated withInternational Brotherhood of Teamsters. Chauffeurs.Warehousemen and Helpers of America, as the exclu-sive bargaining representative of all employees in theappropriate unit with respect to rates of pay. wages.hours of employment. and other terms and conditionsof employment, and, if an understanding is reached,embody such understanding in a signed agreement.The appropriate bargaining unit is:All long haul drivers employed by us at our facilitylocated at 250 Chisolm Street, Reno, Nevada, ex-cluding all other employees, guards, and supervisorsas defined in the Act.WI( KEiS LUMBER, A DIVISION OF THE WICKESCORPORAIION, d/b/a HOME LUMBER & SUPPLY COM-PAN5336